
	
		II
		112th CONGRESS
		1st Session
		S. 92
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the public charter school
		  provisions of the Elementary and Secondary Education Act of 1965, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 21st Century Charter School
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Purpose.
					Sec. 3. Program authorized.
					Sec. 4. Applications.
					Sec. 5. Administration.
					Sec. 6. National activities.
					Sec. 7. Federal formula allocation.
					Sec. 8. Credit enhancement.
					Sec. 9. Definitions.
					Sec. 10. Authorization of appropriations.
					Sec. 11. Reorganization.
					Sec. 12. Conforming amendments.
				
			2.PurposeSection 5201 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221) is amended—
			(1)in paragraph (3), by striking
			 and;
			(2)by redesignating paragraph (4) as paragraph
			 (6);
			(3)by inserting after paragraph (3) the
			 following:
				
					(4)encouraging the growth of high-quality
				charter schools through the replication and expansion of successful charter
				school models;
					(5)disseminating charter school innovations
				throughout public education; and
					;
				and
			(4)in paragraph (6) (as redesignated by
			 paragraph (2))—
				(A)by striking more nearly;
			 and
				(B)by striking have typically
			 provided and inserting provide.
				3.Program authorizedSection 5202 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221a) is amended—
			(1)in subsection (a)—
				(A)by striking State educational
			 agencies and inserting eligible entities;
				(B)by striking such agencies
			 and inserting such entities; and
				(C)by striking this subpart and
			 inserting section 5204;
				(2)in subsection (b)—
				(A)by striking Special rule.—If and
			 inserting the following:
					
						Special rule; reserve
			 account.—(1)Special ruleIf
						;
				
				(B)by striking a State educational
			 agency and inserting an eligible entity;
				(C)by striking subpart and
			 inserting section; and
				(D)by adding at the end the following:
					
						(2)Reserve accounts
							(A)In generalIn order to assist eligible entities to
				accomplish the purposes described in section 5201, an eligible entity receiving
				a grant under this section shall, directly or indirectly, alone or in
				collaboration with others, deposit the funds received under this section in a
				reserve account established and maintained by the eligible entity for this
				purpose, in accordance with State and local law.
							(B)InvestmentFunds received under this section that are
				deposited in the reserve account established under subparagraph (A), shall be
				invested, to the extent practicable, in obligations issued or guaranteed by the
				United States or a State, or in other similarly low risk securities, in the
				same manner as funds of a State are invested under chapter 65 of title 31,
				United States Code.
							(C)Reinvestment of earningsAny earnings on funds received under this
				section shall be deposited in a reserve account and used in support of public
				charter schools in accordance with activities authorized under this
				Act.
							;
				(3)in subsection (c)—
				(A)by striking subpart each
			 place the term occurs and inserting section;
				(B)in paragraph (1)—
					(i)by striking State educational
			 agencies and inserting eligible entities; and
					(ii)by striking not more than 3
			 years and inserting not more than 5 years; and
					(C)in paragraph (2)—
					(i)by striking State educational
			 agencies and inserting eligible entities; and
					(ii)by striking not more than 3
			 years and all that follows through the period at the end and inserting
			 not more than 5 years. An eligible applicant may use a portion of the
			 grant period for planning and program design.;
					(4)by striking subsection (d) and inserting
			 the following:
				
					(d)Charter schools with multiple
				campusesThe Secretary shall
				allow an eligible entity to award multiple subgrants under section 5204(f)(1)
				to an eligible applicant in order to support multiple campuses of a charter
				school.
					;
			(5)in subsection (e)—
				(A)by striking paragraph (1) and inserting the
			 following:
					
						(1)In generalIn awarding grants under this section for
				fiscal year 2011 or any succeeding fiscal year from any funds appropriated
				under section 5212 (other than funds reserved to carry out section 5205(c)),
				the Secretary shall give priority to an eligible entity to the extent that the
				State in which the eligible entity proposes to carry out the activities under
				the grant meets the criteria described in paragraph (2) and one or more of the
				criteria described in subparagraphs (A) through (H) of paragraph
				(3).
						;
				(B)in paragraph (3)—
					(i)in subparagraph (A)—
						(I)by striking a State educational
			 agency and inserting an eligible entity; and
						(II)by striking subpart and
			 inserting section;
						(ii)by redesignating subparagraph (C) as
			 subparagraph (D);
					(iii)in subparagraph (B)—
						(I)by redesignating clause (ii) as
			 subparagraph (C), and aligning the margins of such subparagraph with the
			 margins of subparagraph (A);
						(II)by striking The State and
			 all that follows through provides and inserting The State
			 provides; and
						(III)by striking law; or and
			 inserting law.;
						(iv)in subparagraph (C) (as redesignated by
			 clause (iii)(I)), by striking in the case and all that follows
			 through allows and inserting The State
			 allows;
					(v)in subparagraph (D) (as redesignated by
			 clause (ii))—
						(I)by striking school has a and
			 inserting “school has—
							
								(i)a
								;
				
						(II)by striking expenditures.
			 and inserting expenditures; and; and
						(III)by adding at the end the following:
							
								(iii)an independent governing board that enters
				into a written performance contract with an authorized public chartering
				agency.
								;
				and
						(vi)by adding at the end the following:
						
							(E)The State—
								(i)provides public charter schools with
				funding commensurate with the funding provided to other public schools,
				including capital or facilities aid distributed through a formula or revenue
				generated by bonds; and
								(ii)ensures that the State and local
				educational agencies provide public charter schools with the Federal, State,
				and local funds to which the public charter schools are entitled in a timely
				manner.
								(F)The State makes it a priority to create
				charter schools in local educational agencies with large numbers of schools
				designated as in need of improvement, corrective action, or restructuring under
				paragraph (1), (7), or (8) of section 1116(b).
							(G)The State has developed a transparent
				authorizer accreditation, training, or review process for evaluating the
				effectiveness and quality of the State’s authorized public chartering agencies,
				or each authorized public chartering agency in the State has implemented such a
				process, including—
								(i)a process for reviewing and evaluating the
				performance of the authorized public chartering agencies in the State in
				authorizing or approving public charter schools, including a process that
				enables the authorized public chartering agencies to respond to any State
				concerns or deficiencies regarding such authorizing or approving; and
								(ii)any other necessary policies to ensure
				effective charter school authorizing in the State that are developed in
				conjunction with the State’s charter school community and in accordance with
				the principles of high quality charter school authorizing, as determined by the
				State in consultation with the charter school community and
				stakeholders.
								(H)The State does not have a cap on charter
				schools that constrains growth and limits parental options in an unreasonable
				manner.
							;
				and
					(6)in subsection (f)—
				(A)by striking subpart to a State
			 educational agency and inserting section to an eligible
			 entity; and
				(B)by striking in the State and
			 inserting in the State where the grant activities will be carried
			 out.
				4.ApplicationsSection 5203 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221b) is amended—
			(1)by striking this subpart
			 each place the term appears and inserting section 5202;
			(2)in subsection (a), by striking
			 state
			 agencies.—Each State educational agency and inserting
			 eligible
			 entities.—An eligible entity;
			(3)in subsection (b)—
				(A)in the subsection heading, by striking
			 a state educational
			 agency and inserting an eligible
			 entity;
				(B)in paragraph (1)—
					(i)by striking State educational
			 agency's each place the term appears and inserting eligible
			 entity's; and
					(ii)by striking State educational
			 agency and inserting eligible entity;
					(C)in paragraph (2)—
					(i)in the matter preceding subparagraph (A),
			 by striking describe how the State educational agency— and
			 inserting describe the State's level of participation and involvement in
			 the grant, including a letter from the State describing how the
			 State—;
					(ii)in the matter preceding clause (i) of
			 subparagraph (A), by striking in the State and inserting
			 area served by the grant;
					(iii)in subparagraph (B)—
						(I)by striking in the State and
			 inserting in the area served by the grant; and
						(II)by striking and after the
			 semicolon;
						(iv)in subparagraph (C), by striking to
			 each local and all that follows through ; and and
			 inserting related to such areas as budgeting, scheduling, staffing, and
			 instruction to public schools, including public charter schools in the
			 State;; and
					(v)by adding at the end the following:
						
							(D)will ensure the proper handling and
				management of Federal funds; and
							(E)will oversee and hold accountable the
				authorized public chartering agencies in the State, including through a
				transparent authorizer accreditation, training, and review process described in
				subsection
				(e)(3)(G);
							;
					(D)by redesignating paragraph (3) as paragraph
			 (4);
				(E)by inserting after paragraph (2) the
			 following:
					
						(3)describe the criteria that the eligible
				entity will use to award subgrants to eligible applicants to ensure
				high-quality charter
				schools;
						;
				(F)in paragraph (4) (as redesignated by
			 subparagraph (D))—
					(i)in the matter preceding subparagraph (A),
			 by striking State educational agency each place the term appears
			 and inserting eligible entity;
					(ii)in subparagraph (A)—
						(I)by redesignating clauses (ii) and (iii) as
			 clauses (iii) and (iv), respectively; and
						(II)by inserting after clause (i) the
			 following:
							
								(ii)the charter school's plan for using
				academic assessments to measure and report student academic
				progress;
								;
						(iii)in subparagraph (B), by striking
			 managed; and inserting the
			 following:
						
							managed,
			 including—(i)the charter school's financial plan and
				policies, including financial controls and annual audit requirements;
							(ii)a clear description of the roles and
				responsibilities for the charter school's governing board, leadership, and
				management team, and any other organizations critical to the charter school's
				operations or success;
							(iii)plans for recruiting and developing the
				charter school's leadership and staff;
							(iv)the charter school’s leadership and teacher
				employment policies, including performance evaluation plans;
							(v)the proposed governing bylaws of the
				charter school; and
							(vi)a detailed charter school start-up plan,
				that identifies tasks, timelines, and responsible
				parties;
							;
					(iv)in subparagraph (E), by inserting ,
			 including documentation of the parents' and community members' support for the
			 school before the semicolon;
					(v)in subparagraph (F), by striking a
			 description of how and inserting an assurance from the
			 authorized public chartering agency that;
					(vi)in subparagraph (H), by inserting
			 and how such funds will be used for planning, program design, and the
			 initial implementation of a charter school before the semicolon at the
			 end;
					(vii)in subparagraph (I)(ii), by inserting
			 , including through a lottery process if the number of applicants
			 exceeds the number of seats available at the charter school before the
			 semicolon;
					(viii)in subparagraphs (J) and (K), by striking
			 State educational agency each place the term appears and
			 inserting eligible entity;
					(ix)by striking subparagraph (M);
					(x)by redesignating subparagraph (N) as
			 subparagraph (O);
					(xi)by inserting after subparagraph (L) the
			 following:
						
							(M)demonstration of support for the charter
				school from the State’s charter school community;
							(N)a description of how the independent
				governing board of the charter school, including a board overseeing
				multi-campus charters, is encouraged to include individuals with a diversity of
				skills, including business management, financial management, real estate
				finance, and curriculum and instruction;
				and
							;
				and
					(xii)in subparagraph (O) (as redesignated by
			 clause (x))—
						(I)by striking State educational
			 agency and inserting eligible entity; and
						(II)by striking the period at the end and
			 inserting ; and; and
						(G)by adding at the end the following:
					
						(5)in the case of an eligible entity that is
				an authorized public chartering agency—
							(A)describe such eligible entity's strategic
				goal for chartering schools and progress towards that goal; and
							(B)provide an assurance that the eligible
				entity will annually file a plan with the State in which the eligible entity is
				located that covers such topics necessary for effective charter school
				oversight, including, at a minimum—
								(i)the academic and financial performance of
				all operating public charter schools overseen by the eligible entity, according
				to the performance expectations for each public charter school set forth in the
				school's contract;
								(ii)the status of the eligible entity's public
				charter school portfolio, identifying all public charter schools in each of the
				following categories: approved (but not yet open), operating, renewed,
				transferred, revoked, not renewed, voluntarily closed, or never opened;
								(iii)the authorizing functions provided by the
				eligible entity to the public charter schools the eligible entity oversees,
				including the eligible entity's operating costs and expenses detailed in annual
				audited financial statements that conform with generally accepted accounting
				principles; and
								(iv)the services purchased from the eligible
				entity by the public charter schools overseen by the eligible entity, including
				an itemized accounting of the actual costs of these
				services.
								;
				and
				(4)in subsection (d)—
				(A)in paragraph (1)—
					(i)by striking (A) through (N)
			 and inserting (A) through (O);
					(ii)by striking and (N) and
			 inserting and (O); and
					(iii)by striking State educational
			 agency and inserting eligible entity; and
					(B)in paragraph (2)—
					(i)in the matter preceding subparagraph (A),
			 by striking State educational agency and inserting
			 eligible entity; and
					(ii)in paragraph (3)—
						(I)by striking State educational
			 agency and inserting eligible entity; and
						(II)by striking subgrant if and
			 all that follows through the period and inserting
			 subgrant..
						5.AdministrationSection 5204 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221c) is amended—
			(1)in subsection (a)—
				(A)in the subsection heading, by striking
			 State educational
			 agencies and inserting eligible
			 entities;
				(B)by striking this subpart
			 each place the term appears and inserting section 5202;
				(C)in the matter preceding paragraph (1), by
			 striking State educational agencies and inserting
			 eligible entities;
				(D)in paragraph (1), by inserting ,
			 including efforts at closing the achievement gap by meeting the annual
			 objectives described in section 1111(b)(2)(C)(v) before the
			 semicolon;
				(E)in paragraph (2), by inserting and
			 autonomy after flexibility;
				(F)in paragraph (5), by inserting
			 and after the semicolon;
				(G)in paragraph (6), by striking ;
			 and and inserting a period; and
				(H)by striking paragraph (7);
				(2)in subsection (b)—
				(A)by striking this subpart and
			 inserting section 5202; and
				(B)by striking paragraph (7);
				(3)in subsection (c)—
				(A)by striking this subpart and
			 inserting section 5202; and
				(B)by striking State educational
			 agency and inserting eligible entity;
				(4)in subsection (d)—
				(A)in the matter preceding paragraph
			 (1)—
					(i)by striking State educational agency
			 receiving a grant under this subpart and inserting eligible
			 entity receiving a grant under section 5202; and
					(ii)by striking this subpart in
			 and inserting such section in; and
					(B)in paragraph (2), by inserting or
			 use non-traditional curricula before the period at the end;
				(5)in subsection (e)—
				(A)in the matter preceding subparagraph (1),
			 by striking 5210(1) and inserting 5211(1);
			 and
				(B)in paragraph (1), by striking this
			 subpart and inserting section 5203;
				(6)in subsection (f)—
				(A)in paragraph (1)—
					(i)in the paragraph heading, by striking
			 State educational
			 agencies.—Each State educational agency and inserting
			 the following: “eligible
			 entities.—
						
							(A)In generalEach eligible
				entity
							;
					(ii)by striking under this
			 subpart and inserting under section 5202;
					(iii)by inserting , including a new
			 campus or expansion of an existing charter school, after charter
			 school;
					(iv)by striking in the State and
			 inserting in the area to be served by the grant; and
					(v)by striking except that and
			 all that follows through paragraph (6). and inserting a
			 period;
					(B)by striking paragraph (6);
				(C)by redesignating paragraphs (2) through (5)
			 as paragraphs (4) through (7), respectively;
				(D)by inserting after paragraph (1) the
			 following:
					
						(2)Charter school developersIn awarding subgrants under this section,
				an eligible entity shall ensure that—
							(A)most of the subgrant funds are awarded to
				eligible applicants described in section 5211(3)(A); and
							(B)subgrants are awarded, to the extent
				practicable, to a mix of such eligible applicants.
							(3)Amount of subgrantsAn eligible entity may vary the amount of a
				subgrant under this section based upon a variety of factors, including—
							(A)whether the eligible applicant is a
				start-up charter school or a conversion charter school (as defined by the
				eligible entity); and
							(B)whether the eligible applicant is creating
				a charter school under a new charter or an existing
				charter.
							;
				(E)in paragraph (4) (as redesignated by
			 subparagraph (C))—
					(i)by striking a State educational
			 agency and inserting an eligible entity; and
					(ii)by striking , or to disseminate
			 information about the charter school and successful practices in the charter
			 school,;
					(F)in paragraph (5) (as redesignated by
			 subparagraph (C))—
					(i)in the matter preceding subparagraph (A),
			 by striking this subpart and inserting section
			 5202;
					(ii)in subparagraph (A)(ii), by striking
			 and after the semicolon;
					(iii)in subparagraph (B)(iv), by striking the
			 period and inserting ; and; and
					(iv)by adding at the end the following:
						
							(C)providing assistance, through activities
				described in section 5205(b)(4), in implementing charter school innovations and
				disseminating information regarding such
				innovations.
							;
					(G)in paragraph (6)(A) (as redesignated by
			 subparagraph (C))—
					(i)in the subparagraph heading, by striking
			 State educational
			 agency and inserting eligible entity;
					(ii)by striking State educational
			 agency and inserting eligible entity;
					(iii)by striking pursuant to this
			 subpart and inserting pursuant to section 5202;
					(iv)by striking this subpart and
			 inserting such section; and
					(v)by adding at the end the following:
			 An eligible entity may use a portion of the reserved funds to improve
			 the charter school authorizing policies and practices of the area served by the
			 eligible entity, which may include the approval, monitoring, and renewal of
			 charter schools.; and
					(H)in paragraph (7) (as redesignated by
			 subparagraph (C))—
					(i)by striking State educational
			 agency and inserting eligible entity;
					(ii)by striking this subpart and
			 inserting section 5202;
					(iii)by striking 10 and inserting
			 20; and
					(iv)by striking the State educational
			 agency and all that follows through sources. and
			 inserting the eligible entity, for expenses necessary to plan, begin
			 operations, and subsequently operate a public charter school.;
			 and
					(7)by striking subsection (g).
			6.National activitiesSection 5205 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221d) is amended—
			(1)in subsection (a)—
				(A)in paragraph (3)(E), by striking
			 schools each place the term occurs and inserting schools,
			 authorized public chartering agencies, and charter support
			 organizations; and
				(B)by adding at the end the following:
					
						(6)To provide technical assistance to charter
				schools on how to meet the requirements of part B of the Individuals with
				Disabilities Education
				Act.
						;
				(2)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively;
			(3)by inserting after subsection (a) the
			 following:
				
					(b)National dissemination
						(1)In generalTo carry out this subsection, the Secretary
				shall reserve for each fiscal year not more than $8,000,000 of the amount
				appropriated to carry out this subpart.
						(2)EligibilityIn order to receive a grant under this
				subsection, an entity shall—
							(A)be—
								(i)a charter school;
								(ii)an eligible applicant;
								(iii)an eligible entity; or
								(iv)a consortium of entities described in
				clauses (i), (ii), and (iii); and
								(B)submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require.
							(3)CriteriaThe Secretary shall award grants under this
				subsection on the basis of—
							(A)the quality of the application;
							(B)the capacity of the applicant to execute
				the application; and
							(C)the scale of the expected impact of the
				application.
							(4)ActivitiesA recipient of a grant under this
				subsection shall use funds received under the grant to assist other schools in
				the recipient's State and in other States in adopting charter school
				innovations, or to disseminate information about charter school innovations,
				through activities such as—
							(A)assisting other entities with the planning
				and start-up of one or more new public schools, including charter
				schools;
							(B)developing partnerships designed to improve
				student academic achievement;
							(C)developing curriculum materials,
				assessments, and other materials that promote increased student achievement and
				are based on successful practices at charter schools;
							(D)conducting evaluations and developing
				materials that document successful practices at charter schools and that are
				designed to improve student performance in other schools; and
							(E)training, regarding the innovative
				practices developed at the original site, for personnel of—
								(i)local educational agencies that are
				adopting innovations or successful practices used at charter schools;
								(ii)authorized public chartering agencies;
				or
								(iii)charter support
				organizations.
								;
				and
			(4)in subsection (c) (as redesignated by
			 paragraph (2))—
				(A)in paragraph (2)(A), by striking
			 paragraphs (2) and (3)(B) of section 5211(b) and inserting
			 section 5212;
				(B)by redesignating paragraphs (5) and (6) as
			 paragraphs (6) and (7), respectively;
				(C)by inserting after paragraph (4) the
			 following:
					
						(5)Special ruleA State that provides public charter
				schools with access to existing adequate facility space may apply for a grant
				under this subsection, if the State agrees that the State will, upon receipt of
				the grant, develop a capital aid program consistent with the program described
				in this subsection during the grant
				period.
						;
				and
				(D)in paragraph (7) (as redesignated by
			 subparagraph (B)), by striking (A), (B), and (C) and inserting
			 (A) through (F).
				7.Federal formula allocationSection 5206 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221e) is amended—
			(1)by striking the section heading and
			 inserting the following:
				
					5206.Federal formula
				allocation
					;
				
				and(2)in subsection (a), by inserting or
			 is in operation after actually opens.
			8.Credit enhancementSubpart 1 of part B of title V of the
			 Elementary and Secondary Education Act of 1965 (as amended by this Act) (20
			 U.S.C. 7221 et seq.) is further amended—
			(1)by redesignating sections 5207 through 5211
			 as sections 5208 through 5212, respectively; and
			(2)by inserting after section 5206 the
			 following:
				
					5207.Credit enhancement for charter school
				facilities programs
						(a)PurposeThe purpose of this section is to provide
				grants to eligible entities to permit the eligible entities to demonstrate
				innovative credit enhancement initiatives that assist charter schools to
				address the cost of acquiring, constructing, and renovating facilities.
						(b)Grants to eligible entitiesAfter reserving any funds as necessary for
				grant evaluation or administration consistent with any applicable provisions
				(including section 9601(a) of this Act and section 402(b)(1) of the Department
				of Education Organization Act), the Secretary shall use the amounts available
				to carry out this section to award, on a competitive basis, not less than 3
				grants to eligible entities that have applications approved under this section
				to demonstrate innovative methods of assisting charter schools to address the
				cost of acquiring, constructing, and renovating facilities by enhancing the
				availability of loans or bond financing for charter schools.
						(c)Grantee selection
							(1)Evaluation of applicationThe Secretary shall evaluate each
				application submitted under subsection (e), and shall determine whether the
				application is sufficient to merit approval.
							(2)Distribution of grants
								(A)In generalSubject to subparagraph (B) and paragraph
				(3), the Secretary shall award—
									(i)not less than 1 grant to an eligible entity
				described in section 5211(6)(A);
									(ii)not less than 1 grant to an eligible entity
				described in section 5211(6)(B); and
									(iii)not less than 1 grant to an eligible entity
				described in section 5211(6)(C).
									(B)ExceptionSubparagraph (A) shall only apply if
				applications are submitted that permit the Secretary to do so without approving
				an application that is not of sufficient quality to merit approval.
								(3)Special ruleIn the event the Secretary determines that
				the funds made available under this section are insufficient to permit the
				Secretary to award not less than 3 grants in accordance with this section, the
				3-grant minimum under paragraph (2) shall not apply, and the Secretary may
				determine the appropriate number of grants to be awarded in accordance with
				subsection (d).
							(d)Grant characteristicsGrants under this section shall be of a
				sufficient size, scope, and quality so as to ensure an effective demonstration
				of an innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
						(e)Applications
							(1)In generalTo receive a grant under this section, an
				eligible entity shall submit to the Secretary an application in such form as
				the Secretary may reasonably require.
							(2)ContentsAn application submitted under paragraph
				(1) shall contain—
								(A)a statement identifying the activities
				proposed to be undertaken with funds received under this section, including how
				the eligible entity will determine which charter schools will receive
				assistance, and how much and what types of assistance charter schools will
				receive;
								(B)a description of the involvement of charter
				schools in the application's development and the design of the proposed
				activities;
								(C)a description of the eligible entity's
				expertise in capital market financing;
								(D)a description of how the proposed
				activities will leverage the maximum amount of private-sector financing capital
				relative to the amount of Federal and State funds used and otherwise enhance
				credit available to charter schools, including how the applicant will offer a
				combination of rates and terms more favorable than rates and terms that a
				charter school could receive without assistance under this section;
								(E)a description of how the eligible entity
				possesses sufficient expertise in education to evaluate the likelihood of
				success of a charter school program for which facilities financing is
				sought;
								(F)in the case of an application submitted by
				an eligible entity that is a State governmental entity, a description of the
				actions that the entity has taken, or will take, to ensure that charter schools
				within the State receive the funding needed to have adequate facilities;
				and
								(G)such other information as the Secretary may
				reasonably require.
								(f)Charter school objectivesAn eligible entity receiving a grant under
				this section shall use the funds deposited in the reserve account established
				under subsection (g)(1) to assist 1 or more charter schools to access private
				sector capital in order to accomplish one or more of the following
				objectives:
							(1)The acquisition (by purchase, lease,
				donation, or otherwise) of an interest (including an interest held by a third
				party for the benefit of a charter school) in improved or unimproved real
				property that is necessary to commence or continue the operation of a charter
				school.
							(2)The construction (including
				pre­de­vel­op­ment costs in a case where construction or renovation cannot
				proceed as a result of predevelopment findings) of new facilities, or the
				renovation, repair, or alteration of existing facilities, necessary to commence
				or continue the operation of a charter school.
							(g)Reserve account
							(1)Use of fundsTo assist charter schools to accomplish the
				objectives described in subsection (f), an eligible entity receiving a grant
				under this section shall, in accordance with State and local law, directly or
				indirectly, alone or in collaboration with others, deposit the funds received
				under this section (other than funds used for administrative costs in
				accordance with subsection (h)) in a reserve account established and maintained
				by the eligible entity for this purpose. Amounts deposited in such account
				shall be used by the eligible entity for one or more of the following
				purposes:
								(A)Guaranteeing, insuring, and reinsuring
				bonds, notes, evidences of debt, loans, and interests therein, the proceeds of
				which are used for an objective described in subsection (f).
								(B)Guaranteeing and insuring leases of
				personal and real property for an objective described in subsection (f).
								(C)Facilitating financing by identifying
				potential lending sources, encouraging private lending, and other similar
				activities that directly promote lending to, or for the benefit of, charter
				schools.
								(D)Facilitating the issuance of bonds by
				charter schools, or by other public entities for the benefit of charter
				schools, by providing technical, administrative, and other appropriate
				assistance (including the recruitment of bond counsel, underwriters, and
				potential investors and the consolidation of multiple charter school projects
				within a single bond issue).
								(E)Making limited loans to charter schools,
				under such terms and conditions as the Secretary may prescribe.
								(2)InvestmentFunds received under this section and
				deposited in the reserve account established under paragraph (1) shall be
				invested in obligations issued or guaranteed by the United States or a State,
				or in other similarly low-risk securities.
							(3)Reinvestment of earningsAny earnings on funds received under this
				section shall be deposited in the reserve account established under paragraph
				(1) and used in accordance with such paragraph.
							(h)Limitation on administrative
				costsAn eligible entity may
				use not more than 2 percent of the funds received for any fiscal year under
				this section for the administrative costs of carrying out its responsibilities
				under this section.
						(i)Audits and reports
							(1)Financial record maintenance and
				auditThe financial records
				of each eligible entity receiving a grant under this section shall be
				maintained in accordance with generally accepted accounting principles and
				shall be subject to an annual audit by an independent public accountant.
							(2)Reports
								(A)Grantee annual reportsEach eligible entity receiving a grant
				under this section annually shall submit to the Secretary a report of the
				eligible entity's operations and activities under this section.
								(B)ContentsEach annual report submitted under
				subparagraph (A) shall include—
									(i)a copy of the most recent financial
				statements, and any accompanying opinion on such statements, prepared by the
				independent public accountant reviewing the financial records of the eligible
				entity;
									(ii)a copy of any report made on an audit of
				the financial records of the eligible entity that was conducted under paragraph
				(1) during the reporting period;
									(iii)an evaluation by the eligible entity of the
				effectiveness of its use of the Federal funds provided under this section in
				leveraging private funds;
									(iv)a listing and description of the charter
				schools served during the reporting period;
									(v)a description of the activities carried out
				by the eligible entity to assist charter schools in meeting the objectives set
				forth in subsection (f); and
									(vi)a description of the characteristics of
				lenders and other financial institutions participating in the activities
				undertaken by the eligible entity under this section during the reporting
				period.
									(C)Secretarial reportThe Secretary shall review the reports
				submitted under paragraph (2)(A) and shall provide a comprehensive annual
				report to Congress on the activities conducted under this section.
								(j)No full faith and credit for grantee
				obligationsNo financial
				obligation of an eligible entity entered into pursuant to this section (such as
				an obligation under a guarantee, bond, note, evidence of debt, or loan) shall
				be an obligation of, or guaranteed in any respect by, the United States. The
				full faith and credit of the United States is not pledged to the payment of
				funds which may be required to be paid under any obligation made by an eligible
				entity pursuant to any provision of this section.
						(k)Recovery of funds
							(1)In generalThe Secretary, in accordance with chapter
				37 of title 31, United States Code, shall collect—
								(A)all of the funds in a reserve account
				established by an eligible entity under subsection (g)(1) if the Secretary
				determines, not earlier than 2 years after the date on which the eligible
				entity first received funds under this section, that the eligible entity has
				failed to make substantial progress in carrying out the purposes described in
				this section; or
								(B)all or a portion of the funds in a reserve
				account established by an eligible entity under subsection (g)(1) if the
				Secretary determines that the eligible entity has permanently ceased to use all
				or a portion of the funds in such account to accomplish any purpose described
				in this section.
								(2)Exercise of authorityThe Secretary shall not exercise the
				authority provided in paragraph (1) to collect from any eligible entity any
				funds that are being properly used to achieve one or more of the objectives
				described in subsection (f).
							(3)ProceduresThe provisions of sections 451, 452, and
				458 of the General Education Provisions Act shall apply to the recovery of
				funds under paragraph (1).
							(4)ConstructionNothing in this section shall be construed
				to impair or affect the authority of the Secretary to recover funds under part
				D of the General Education Provisions Act.
							(l)ReservationTo carry out this section, the Secretary
				shall reserve for each fiscal year not less than 5 percent and not more than 15
				percent of the amount appropriated under section
				5212.
						.
			9.DefinitionsSection 5211 of the Elementary and Secondary
			 Education Act of 1965 (as redesignated by section 8(1)) (20 U.S.C. 7221i) is
			 amended—
			(1)in paragraph (1)—
				(A)by striking subparagraph (L);
				(B)by redesignating subparagraphs (D) through
			 (K) as subparagraphs (E) through (L), respectively;
				(C)by inserting after subparagraph (B) the
			 following:
					
						(C)has an independent governing board that
				enters into a performance-based agreement that encompasses one or more campuses
				with an authorized public chartering agency in the State, which agreement shall
				include a description of—
							(i)how student performance will be measured in
				each charter school pursuant to the State assessments that are required of
				other schools and any other assessments or evaluations mutually agreeable to
				the authorized public chartering agency and the charter school; and
							(ii)criteria for renewal or revocation of the
				charter;
							;
				(D)in subparagraph (E) (as redesignated by
			 subparagraph (B)), by striking elementary or secondary education, or
			 both and inserting prekindergarten, elementary, or secondary
			 education, or adult education if permitted by State charter law, or any
			 combination of such types of education;
				(E)in subparagraph (I) (as redesignated by
			 subparagraph (B))—
					(i)by striking school to and
			 inserting “school—
						
							(i)to
							;
					(ii)by striking children, and
			 that and inserting “children;
						
							(ii)that
							;
				and
					(iii)by striking accommodated;
			 and inserting “accommodated; and
						
							(iii)that does not give admissions preference to
				any student on the basis of prior academic
				achievement;
							;
					(F)in subparagraph (K) (as redesignated by
			 subparagraph (B)), by inserting and after the semicolon;
			 and
				(G)in subparagraph (L) (as redesignated by
			 subparagraph (B)), by striking ; and and inserting a
			 period;
				(2)by striking paragraph (3) and inserting the
			 following:
				
					(3)Eligible applicantThe term eligible applicant
				means—
						(A)a developer that has applied to an
				authorized public chartering agency to operate a charter school and provided
				adequate and timely notice to that authority under section 5203(d)(3);
				or
						(B)a charter support
				organization.
						;
			(3)by adding at the end the following:
				
					(5)Charter support organizationThe term charter support
				organization means a public or private nonprofit organization that
				provides assistance to a developer of a charter school during the planning,
				program design, and initial implementation of a charter school.
					(6)Eligible entityThe term eligible entity
				means—
						(A)a public entity, such as a State
				educational agency or other State or local governmental entity;
						(B)a private nonprofit entity; or
						(C)a consortium of entities described in
				subparagraph (A) or (B).
						;
				and
			(4)by redesignating paragraphs (1) through (6)
			 as paragraphs (2), (4), (5), (1), (3), and (6), respectively.
			10.Authorization of
			 appropriationsSection 5212 of
			 the Elementary and Secondary Education Act of 1965 (as redesignated by section
			 8(1)) (20 U.S.C. 7221j) is amended to read as follows:
			
				5212.Authorization of appropriations
					(a)In generalThere are authorized to be appropriated to
				carry out this subpart $650,000,000 for fiscal year 2011 and such sums as may
				be necessary for each of the 5 succeeding fiscal years.
					(b)AllocationIn allocating funds under this subpart for
				any fiscal year, the Secretary shall consider the relative need between the
				programs under section 5202, section 5205(c), and section 5211 and the quality
				of the applications submitted under such
				sections.
					.
		11.ReorganizationPart B of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7221 et seq.) is amended—
			(1)by striking subpart 2; and
			(2)by redesignating subpart 3 as subpart
			 2.
			12.Conforming amendments
			(a)Conforming amendmentSection 5247(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7225f(1)) is amended by striking
			 5210 and inserting 5211.
			(b) Table of contentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of 1965 is amended—
				(1)by striking the items relating to sections
			 5206 through 5211 and inserting the following:
					
						
							Sec. 5206. Federal formula allocation.
							Sec. 5207. Credit enhancement for charter school facilities
				programs.
							Sec. 5208. Solicitation of
				input from charter school operators.
							Sec. 5209. Records
				transfer.
							Sec. 5210. Paperwork
				reduction.
							Sec. 5211.
				Definitions.
							Sec. 5212. Authorization of
				appropriations.
						
						;
				(2)by striking the item relating to subpart 2
			 of part B of title V;
				(3)by striking the items relating to sections
			 5221 through 5231; and
				(4)by striking the item relating to subpart 3
			 of part B of title V and inserting the following:
					
						
							Subpart 2—Voluntary public
				school choice
				programs
						
						.
				
